Citation Nr: 0601262	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a VA non-
service-connected disability pension.  


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The appellant was in missing status from October 1942 to 
December 1944 and he had recognized guerilla service from 
January 1945 to July 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision that 
determined that the appellant had no legal entitlement to a 
VA non-service-connected disability pension and terminated 
his benefits.  In June 2005, the appellant testified at a 
Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.  

2.  The appellant was in missing status from October 1942 to 
December 1944 and he had recognized guerilla service from 
January 1945 to July 1945.  

3.  The appellant does not possess the requisite service to 
qualify for a VA non-service-connected disability pension.  


CONCLUSION OF LAW

The service requirements for eligibility for a VA non-
service-connected disability pension are not met.  38 U.S.C.A 
§§ 101(2), 101(24), 107, 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.203 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VA non-service connected disability pension is payable to a 
veteran of a period of war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. §§ 
1502, 1521.  

To establish basic eligibility for VA disability pension 
benefits, in part, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for VA compensation benefits, but 
not for VA pension benefits.  38 C.F.R. § 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected disability pension.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).  

According to official verification, the appellant was in 
missing status from October 1942 to December 1944 and he had 
recognized guerilla service from January 1945 to July 1945.  
He also had status under MPA terminated in December 1944.  

In March 2001, the veteran filed a claim for entitlement to a 
VA non-service-connected disability pension.  

In a November 2001 decision, the Atlanta, Georgia Regional 
Office (RO) granted the veteran's claim for entitlement to a 
VA non-service-connected disability pension.  

In December 2002, the Manilla, the Republic of the 
Philippines Regional Office (RO) notified the appellant that 
he had recognized guerilla service and that under the law his 
type of service was not qualifying for VA non-service-
connected disability pension benefits.  The RO notified the 
veteran that, therefore, they were proposing to terminate his 
award without penalty of overpayment.  

A December 2002 RO letter proposed to terminate the veteran's 
VA non-service-connected pension benefits.  An April 2003 RO 
decision terminated the veteran's VA non-service-connected 
pension benefits.  Therefore, the reduction met the 
procedural criteria of 38 C.F.R. § 3.105(f).

The appellant's service has been verified in this case as 
described above.  Therefore, the Board finds that the 
appellant is not eligible for a VA non-service-connected 
disability pension.  While the veteran's service may be 
sufficient for certain VA purposes (such as compensation), it 
is not the type of service that can qualify a claimant for 
certain VA benefits, such as a non-service-connected pension 
in this case.  See 38 U.S.C.A. § 107; 38 C.F.R § 3.40(b)-(d).  

This is a case where the law is dispositive.  Basic 
eligibility for pension is precluded based on the appellant's 
service.  Therefore, the Board must deny the appeal.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a proposed decision in December 
2002, a decision in April 2003, and a statement of the case 
in May 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

The appellant is not eligible for a VA non-service-connected 
disability pension, and the claim is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


